


Exhibit 10.34

 

TRAVELERS

NON-EMPLOYEE DIRECTOR

NOTIFICATION AND AGREEMENT OF ANNUAL DEFERRED STOCK AWARD TO             

Date

 

1.              General.  This notification (“Notification”) is being provided
to you, as a non-employee director (“Director”) of The Travelers Companies, Inc.
(the “Company”), in connection with the Deferred Stock Award set forth below
(the “Award”) that has been made pursuant to: (i) the Company’s Board of
Directors revised compensation program adopted by the Company’s Board of
Directors (the “Board”) on May 7, 2008, as the same may be amended by the Board
from time-to-time; and (ii) The Travelers Companies, Inc. Amended and Restated
2004 Stock Incentive Plan (the “2004 Plan”). The Award was made on
                 (the “Grant Date”).

 

2.              Deferred Stock Award.  The Company hereby grants to you X,XXX
deferred common stock units (each unit being equivalent to one share of the
Company’s common stock, no par value (“Common Stock”) and referred to herein as
a “Unit”, and collectively as “Units”). The Award is subject to the following
vesting, distribution and other requirements:

 

A.            The Units will vest in full as of the first anniversary of the
annual meeting of the Company occurring in the year of the grant so long as you
continuously serve on the Board through the day immediately prior to such
anniversary date, subject to the termination of service provisions set forth
below.

 

B.            After the Units have vested, actual shares of Common Stock will be
distributed in exchange for Units either in a lump sum or in annual
installments, as you may elect, to be paid or commence six (6) months following
your termination of service on the Board, or such later date you may elect,
pursuant to The Travelers Companies, Inc. Deferred Compensation Plan For
Non-Employee Directors (the “Directors Deferred Plan”), which elections must
have been made prior to the beginning of the calendar year of this Award.

 

C.            Upon termination of your service on the Board, other than for
death, Unit grants, to the extent not then vested, will be forfeited.

 

D.            Upon death, unvested Units will vest immediately, and shares of
Common Stock will be distributed to your estate as soon as practicable
thereafter, or, with respect to deferred Units, will be distributed in
accordance with the terms of the Directors Deferred Plan.

 

E.              If the Company declares a cash dividend on the Common Stock,
dividend equivalents attributable to Units will be automatically granted and
deemed reinvested in additional Units as of the last day of the quarter in which
the dividend was paid. The number of dividend equivalent Units shall equal the
cash dividend equivalent divided by the closing price of the Common Stock on the
New York Stock Exchange on the dividend payment date.

 

--------------------------------------------------------------------------------


 

3.              Miscellaneous.

 

A.            Shares of Common Stock subject to a Unit that has vested may be
withheld by the Company if required to satisfy applicable tax withholding
obligations of the Company. In such case, shares of Common Stock net of such
withholding will be distributed to you, unless you pay the tax withholding in
cash.  If the Company does not have a tax withholding obligation, then no shares
of Common Stock will be withheld, and instead the Company will issue to you a
Form 1099-MISC or other applicable tax report for the year in which the Unit has
vested.

 

B.            Except with respect to dividend equivalents for Units as provided
above, the Units do not entitle you to any voting rights or other rights of a
shareholder of the Company until shares of Common Stock have been distributed in
exchange for Units.

 

C.            In addition to the terms and conditions set forth herein, the
Awards are subject to (i) the terms and conditions of the 2004 Plan, and to the
extent that a deferral election has been made with respect to Units, the
Directors Deferred Plan; and (ii) the prospectus relating to the Awards as the
same may be amended, modified and supplemented from time-to-time.

 

D.            This Award (and any prior Award that was made or vested after
December 31, 2004) is intended to satisfy the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), including any
regulations or other guidance issued by the United States Treasury Department
under Section 409A of the Code, and should be interpreted accordingly.  By way
of example, but not limitation, if a termination of service on the Board does
not result in a separation from service under Section 409A of the Code,
distributions to you under this Notification will instead be determined by
reference to separation from service as defined under Section 409A of the Code.

 

E.              This Notification constitutes the entire understanding between
the parties hereto regarding the Units and supersedes all previous written,
oral, or implied understandings between the parties hereto about the subject
matter hereof.

 

4.              Acceptance and Agreement by Director. By signing below, Director
accepts the Award and agrees to be bound by the terms, conditions, and
restrictions set forth in the 2004 Plan, this Notification, and the Company’s
policies, as in effect from time to time, relating to the 2004  Plan.

 

THE TRAVELERS COMPANIES, INC.      DIRECTOR’S SIGNATURE:

 

 

 

Director Name

 

 

 

 

 

 

 

XXX Date

 

--------------------------------------------------------------------------------
